Citation Nr: 1646198	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the Veteran's notice of disagreement with the denial of post-9/11 GI Bill benefits was timely. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to January 2005.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.  Jurisdiction has since been transferred to the RO in Cleveland, Ohio.

In April 2015, the Board remanded the Veteran's appeal with instruction to schedule the Veteran for her requested hearing before the Board.  The appeal came before the Board again in September 2015, and the Board remanded again to comply with the instructions in the prior remand.  In August 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.  The Board is therefore satisfied that the instructions in its remands of April 2015 and September 2015 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's notice of disagreement was postmarked within one year of the March 9, 2011 notification of her denial of benefits in a letter.


CONCLUSION OF LAW

The notice of disagreement received by VA on March 12, 2012, was timely.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.305 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was denied post-9/11 GI Bill education benefits in a March 2011 administrative decision, and was notified of this decision in a letter mailed March 9, 2011.  She filed a notice of disagreement which was received by VA on March 12, 2012.  She now disputes the RO's determination that this notice of disagreement was untimely.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 C.F.R. § 20.302.  A response postmarked prior to expiration of one year will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs. In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305.

The Board finds that the Veteran's notice of disagreement was timely.  She was notified of her denial of benefits in a letter dated March 9, 2011.  To be timely, her notice of disagreement therefore had to be postmarked by March 9, 2012.  She has provided a postmark receipt of something sent to VA.  The postmark, from March 2012, is not quite legible, though it appears to be a single digit, likely 8 or 9.  It is also not clear from the postmark itself what piece of mail it was attached to.  Even if the postmark is not related to the notice of disagreement, however, in the absence of a postmark in the record, the postmark is presumed to be March 5, 2012, which is five days prior to receipt, excluding weekends.  For these reasons, the Board finds that the Veteran's notice of disagreement was timely.  Unfortunately, the Board does not have jurisdiction to reach the merits of the Veteran's claim, and it must be returned to the agency of original jurisdiction so that a statement of the case on the merits may be issued.

Because the Veteran's appeal is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.


ORDER

The notice of disagreement received by VA on March 12, 2012, was timely, and the case is returned to the agency of original jurisdiction so that a statement of the case on the merits may be issued.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


